     Case 2:20-cv-00795-KJD-VCF Document 9 Filed 05/27/20 Page 1 of 2



 1   Laura R. Jacobsen, Esq. (NSBN 13699)
     Jason B. Sifers, Esq. (NSBN 14273)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3
     Las Vegas, Nevada 89102
 4   Telephone: (702) 873-4100
     ljacobsen@mcdonaldcarano.com
 5   jsifers@mcdonaldcarano.com
 6   Attorneys for Defendant
     Early Warning Services, LLC
 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                                 FOR THE DISTRICT OF NEVADA
10   HUGO BARRAGAN,
                                                             Case No. 2:20-CV-00795-KJD-VCF
11
                    Plaintiff,
12                                                               STIPULATION AND ORDER TO
            vs.                                                 EXTEND TIME FOR DEFENDANT
13                                                                EARLY WARNING SERVICES,
     EARLY WARNING SERVICES, LLC; THE                                LLC TO RESPOND TO
14   RETAIL EQUATION; and                                               COMPLAINT
15   BACKGROUNDCHECKS.COM,                                              (First Request)

16                  Defendants.

17
            Defendant Early Warning Services, LLC (“EWS”) and Plaintiff Hugo Barragan
18
     (“Plaintiff”), by counsel, and pursuant to LR IA 6-1, submit the following Stipulation to Extend
19
     Time for Defendant Early Warning Services, LLC to Respond to Complaint, up to an including
20
     June 25, 2020. In support of the Stipulation, the parties state the following:
21
            1.      EWS was served with the Complaint through its registered agent on or around May
22
     5, 2020 making its responsive pleading due on or around May 26, 2020.
23
            2.      The undersigned counsel for EWS was recently retained by EWS in connection with
24
     this matter and is continuing to review the allegations asserted in the Complaint.
25
            3.      Counsel for Plaintiff has agreed to the requested extension and the requested
26
     extension will not impact any other deadlines in this case.
27
            4.      This is the first request to extend the deadline for EWS to file its responsive pleading.
28

                                                         1
     Case 2:20-cv-00795-KJD-VCF Document 9 Filed 05/27/20 Page 2 of 2



 1          5.      This request for an extension of time is not intended to cause any undue delay or
 2   prejudice to any party.
 3          6.      Therefore, the parties hereby stipulate that the deadline for EWS to file its responsive
 4   pleading shall be extended through June 25, 2020
 5   DATED: May 26, 2020.
 6    KNEPPER & CLARK LLC                                McDONALD CARANO LLP

 7
      By: /s/ Matthew I. Knepper                         By: /s/ Laura R. Jacobsen
 8       Matthew I. Knepper, Esq. (NSBN 12796)              Laura R. Jacobsen, Esq. (NSBN13699)
         Miles N. Clark, Esq. (NSBN 13848)                  Jason B. Sifers, Esq. (NSBN 14273)
 9       5510 S. Fort Apache Rd., Suite 30                  2300 West Sahara Avenue, Suite 1200
         Las Vegas, NV 89418-7700                           Las Vegas, Nevada 89102
10       matthew.knepper@knepperclark.com                   ljacobsen@mcdonaldcarano.com
         miles.clark@knepperclark.com                       jsifers@mcdonaldcarano.com
11
         KRIEGER LAW GROUP LLC                               Attorneys for Defendant
12       David H. Krieger, Esq. (NSBN 9086)                  Early Warning Services, LLC
         500 N. Rainbow Blvd., Suite 300
13       Las Vegas, NV 89107
         dkrieger@kriegerlawgroup.com
14
         Attorneys for Plaintiff
15       Hugo Barragan

16

17                                                 ORDER

18                                                 IT IS SO ORDERED.
19
                                                   ___________________________________
20                                                 UNITED STATES MAGISTRATE JUDGE
                                                           5-27-2020
21                                                 DATED: ___________________________

22

23

24

25

26

27

28
                                                        2
